     Case 3:18-cv-00361-JLS-DEB Document 161 Filed 08/10/20 PageID.1949 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                                 Case No.: 18-cv-00361-JLS-DEB
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13     v.                                                 MOTION FOR APPOINTMENT OF
                                                          COUNSEL
14     DANIEL PARAMO, et al.,
                                                          [DKT. NO. 157]
15                                    Defendants.
16
17          Before the Court is Petitioner Mychal Andra Reed’s “Motion for Counsel.”
18    Dkt. No. 157. The Court denied each of Plaintiff’s past three motions for appointment of
19    counsel for lack of exceptional circumstances, with the last order filed January 10, 2020.
20    Dkt. Nos. 54, 87, 97 (motion for reconsideration of court order denying appointment of
21    counsel), 103 (January 10, 2020 order denying reconsideration). On July 13, 2020, Plaintiff
22    filed this (his fourth) request, claiming he is receiving “persistent ‘retaliation’ by
23    Defendants” and does not have the resources or legal knowledge to litigate his claims
24    without counsel. Dkt. No. 157 at 1–2. Plaintiff specifically requests the Court appoint Alex
25    Coolman to represent him. Id. at 2.
26          The Court has carefully reviewed the pleadings and does not find the required
27    exceptional circumstances present for appointment of counsel. See Agyeman v. Corr. Corp.
28    of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). Further, Plaintiff does not provide any basis

                                                      1
                                                                                18-cv-00361-JLS-DEB
     Case 3:18-cv-00361-JLS-DEB Document 161 Filed 08/10/20 PageID.1950 Page 2 of 2



 1    for reconsideration of the Court’s prior rulings pursuant to Civil Local Rule 7.1.(i). Plaintiff
 2    may retain Mr. Coolman on his own accord, however, the Court DENIES Plaintiff’s
 3    request to appoint counsel for the reasons stated in its prior orders. Plaintiff’s motion,
 4    therefore, is DENIED.
 5          IT IS SO ORDERED.
 6    Dated: August 10, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                    18-cv-00361-JLS-DEB
